                     Case 1:20-cv-02536-TSC Document 3
                                                     4 Filed 09/11/20
                                                             09/18/20 Page 1 of 2
                                                                                4

                                                                                                        FOIA SummRQs
                                                                                                        1/1



                                         UNITED STATES DISTRICT COURT
                                         FOR THE DISTRICT OF COLUMBIA


                Linda L. D'Spain
                                                      )
                        Plaintiff                     )
                                                      )
                v.                                    )            Civil Action No. 20-cv-2536-TSC
 U.S. Department of Health and Human Services         )
                                                      )
                        Defendant                     )



                                          SUMMONS IN A CIVIL ACTION

To:     (Defendant’s name and address)
                                         U.S. DEPARTMENT OF HEALTH AND
                                         HUMAN SERVICES
                                         200 Independence Ave. S.W.
                                         Washington, D.C. 20201



        A lawsuit has been filed against you.

        Within 30 days after service of this summons on you (not counting the day you received it) you must
serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of
Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
address are:
                       James P. Davenport
                       LEWIS BAACH KAUFMANN MIDDLEMISS PLLC
                       1101 New York Avenue, NW, Suite 1000
                       Washington, DC 20005




      If you fail to respond, judgment by default may be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.



                                                            ANGELA D. CAESAR, CLERK OF COURT



Date:   9/11/2020                                                 T"OTPO)PQLJOT
                                                                   Signature of Clerk or Deputy Clerk
                        Case 1:20-cv-02536-TSC Document 3
                                                        4 Filed 09/11/20
                                                                09/18/20 Page 2 of 2
                                                                                   4

)2,$6XPPRQV   3DJH

&LYLO$FWLRQ1R 20-cv-2536-TSC

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          7KLVVXPPRQVIRU(name of individual and title, if any)       U.S. Department of Health and Human Services
ZDVUHFHLYHGE\PHRQ(date)           9/11/2020                    

          u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW (place)
                                                                                RQ(date)                      RU

          u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK(name)
                                                           DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
          RQ(date)                           DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

          u ,VHUYHGWKHVXPPRQVRQ(name of individual)                                                                  ZKRLV
          GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI(name of organization)
                                                                                RQ(date)                      RU

          u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                        RU
                             On September 14, 2020, I mailed the Summons; Complaint with exhibits; Civil Cover Sheet; Notice,
          X 2WKHU(specify): Consent and Reference of a Civil Action to a Magistrate Judge form; Notice of Right to Consent to
          u
                             Trial before a United States Magistrate Judge; and Notice of Related Case by USPS Certified Mail to
                                                                                                                          
                             the U.S. Department of Health and Human Services, 200 Independence Ave, SW, Washington, DC
                             20201, in accordance with Fed. R. Civ. P. 4(i)(2). Delivery was completed on September 17, 2020,
                             as evidenced by the USPS Certified Mail Receipt and Proof of Delivery appended hereto.
          0\IHHVDUH                     IRUWUDYHODQG                IRUVHUYLFHVIRUDWRWDORI     0.00       


          ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


'DWH     9/18/2020
                                                                                      Server’s signature

                                                              Lauren Skala, Investigative Analyst
                                                                                    Printed name and title
                                                              Lewis Baach Kaufmann Middlemiss PLLC
                                                              The Chrysler Building
                                                              405 Lexington Avenue, 64th Floor
                                                              New York, New York 10174
                                                                                       Server’s address

$GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
                 Case 1:20-cv-02536-TSC Document 4 Filed 09/18/20 Page 3 of 4


September 18, 2020

Dear LAUREN SKALA:

The following is in response to your request for proof of delivery on your item with the tracking number:
7019 2280 0001 5332 7554.

Item Details

Status:                                                 Delivered, Left with Individual
Status Date / Time:                                     September 17, 2020, 10:53 am
Location:                                               WASHINGTON, DC 20201
Postal Product:                                         First-Class Mail®
Extra Services:                                         Certified Mail™
                                                        Return Receipt
                                                        Return Receipt Electronic
Shipment Details

Weight:                                                 4.0oz
Recipient Signature


                  Signature of Recipient:


                    Address of Recipient:

Note: Scanned image may reflect a different destination address due to Intended Recipient's delivery instructions on file.


Thank you for selecting the United States Postal Service® for your mailing needs. If you require additional
assistance, please contact your local Post Office™ or a Postal representative at 1-800-222-1811.

Sincerely,
United States Postal Service®
475 L'Enfant Plaza SW
Washington, D.C. 20260-0004
Case 1:20-cv-02536-TSC Document 4 Filed 09/18/20 Page 4 of 4
